[Cite as Ora v. Fitness Internatl., L.L.C., 2021-Ohio-2824.]




                     IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                      HAMILTON COUNTY, OHIO



UZI ORA,                                               :       APPEAL NO. C-200008
                                                               TRIAL NO. A-1604783
          Plaintiff-Appellant,                         :

    vs.                                                :
                                                                   O P I N I O N.
FITNESS INTERNATIONAL,                    LLC.,        :
d.b.a LA FITNESS,

          Defendant-Appellee.                          :




Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Reversed and Case Remanded

Date of Judgment Entry on Appeal: August 13, 2021




Uzi Ora, pro se,

Lupo & Kockzur, P.C., and Paul S. Kockzur, for Defendant-Appellee.
                    OHIO FIRST DISTRICT COURT OF APPEALS



BOCK, Judge.

       {¶1}   Plaintiff-appellant Uzi Ora sued Fitness International, LLC, d.b.a. LA

Fitness (“LA Fitness”) in both state and federal court, asserting civil rights violations.

The state court stayed Ora’s case pending the resolution of the federal case. After the

federal court granted summary judgment in favor of LA Fitness, LA Fitness moved

for dismissal of Ora’s state claims based on res judicata.

       {¶2}   Because we find procedural errors requiring reversal, we do not reach

the merits of Ora’s appeal.

                                Facts and Procedure

       {¶3}   In February 2018, LA Fitness moved for summary judgment in federal

court, asserting that it had terminated Ora’s membership for legitimate reasons. The

trial court granted the motion. Ora appealed to the Sixth Circuit Court of Appeals,

but his appeal was dismissed for want of prosecution.

       {¶4}   In October 2019, LA Fitness filed a motion to dismiss the state court

claims, arguing that the federal case had been dismissed by both the federal trial

court and the Sixth Circuit. LA Fitness attached a number of exhibits to its motion to

dismiss, including documents from the federal case. The state court granted the

motion to dismiss on grounds of res judicata.

       {¶5}   On appeal, Ora argues that his federal case against LA Fitness was not

dismissed on the merits. LA Fitness argues that the federal court’s granting of the

motion for summary judgment was a valid judgment on the merits because it was

granted after the federal court considered the evidence that was attached to LA

Fitness’s motion.



                                            2
                   OHIO FIRST DISTRICT COURT OF APPEALS



                                 Procedural Issue

       {¶6}   We do not reach the merits of this case because this court recently

determined that it is improper to grant a motion to dismiss based on res judicata.

Ralls v. Lewin, 1st Dist. Hamilton No. C-180526, 2019-Ohio-3302, ¶ 5, citing

Jefferson v. Bunting, 140 Ohio St.3d 62, 2014-Ohio-3074, 14 N.E.3d 1036, ¶ 10.

Resolution of res judicata arguments generally depends on evidence that is outside of

the complaint and a trial court may not rely on evidence or allegations outside of a

complaint in order to determine a motion to dismiss. Id. at ¶ 6.

       {¶7}   LA Fitness’s motion to dismiss contained materials outside of the

complaint. “Where a res judicata defense depends on matters outside the pleadings,

and the trial court considers the extraneous materials in ruling on the motion, the

court should convert the motion to dismiss into a motion for summary judgment and

provide the nonmoving party with notice and an opportunity to be heard.” Id. at ¶ 7.

The trial court did not convert the motion to dismiss into a motion for summary

judgment and did not provide Ora notice and an opportunity to be heard. Therefore,

the trial court’s dismissal of the complaint was improper.

                                    Conclusion

       {¶8}   The trial court improperly dismissed the complaint on grounds of res

judicata because it considered materials outside of the complaint in ruling on the

motion to dismiss. Therefore, we do not reach the merits of Ora’s appeal. We reverse

the trial court’s judgment and remand this case to the trial court to conduct

proceedings consistent with this opinion.


                                                Judgment reversed and case remanded.

ZAYAS, P.J., and CROUSE, J., concur.
                                            3
                   OHIO FIRST DISTRICT COURT OF APPEALS




Please note:

       The court has recorded its entry on the date of the release of this opinion




                                           4